Name: Commission Regulation (EC) No 2126/96 of 5 November 1996 amending Regulation (EC) No 2543/95 laying down special detailed rules for the application of the system of export licences for olive oil
 Type: Regulation
 Subject Matter: tariff policy;  trade policy;  international trade;  processed agricultural produce
 Date Published: nan

 Avis juridique important|31996R2126Commission Regulation (EC) No 2126/96 of 5 November 1996 amending Regulation (EC) No 2543/95 laying down special detailed rules for the application of the system of export licences for olive oil Official Journal L 284 , 06/11/1996 P. 0015 - 0016COMMISSION REGULATION (EC) No 2126/96 of 5 November 1996 amending Regulation (EC) No 2543/95 laying down special detailed rules for the application of the system of export licences for olive oilTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation No 136/96/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (1), as last amended by Regulation (EC) No 1581/96 (2), and in particular Articles 2 and 3 thereof,Whereas Commission Regulation (EC) No 2543/95 (3) of 30 October 1995 lays down special detailed rules for the application of the system of export licences for olive oil; whereas, in the light of experience gained in the first year of application, the products for which an export licence must be presented should be specified more precisely;Whereas export licences applied for can only be issued after a period has elapsed to allow the Commission, where applicable, to take particular measures on the basis of information on applications forwarded by the Member States; whereas, where such information is incomplete or inaccurate, the Commission is unable to take such measures; whereas, as a consequence, in order to ensure the arrangements are administered properly, licences issued should be limited to the quantities covered by applications duly communicated;Whereas, with a view to accurate monitoring of refunds relating to export licences issued, the information to be communicated by the Member States relating to licence applications withdrawn and unused quantities should be supplemented by details of the rate of refund;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EC) No 2543/95 is hereby amended as follows:1. Article 1 is replaced by the following:'Article 1Export licences shall be presented for exports of products covered by CN codes 1509 and 1510 00.`;2. the following subparagraph is added to Article 3 (2):'However, licences shall only be issued for quantities covered by applications communicated in accordance with Article 5 (1) (a).`;3. the words 'and the relevant refunds` are added to Article 5 (1) (c);4. Article 5 (3) is replaced by the following:'3. Each month following the expiry of the term of validity of export licences, Member States shall communicate the quantities covered by and the refunds relating to unused export licences to the Commission.`;5. parts C and D of the Annex are replaced by those set out in the Annex hereto.Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 5 November 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No 172, 30. 9. 1966, p. 3025/66.(2) OJ No L 206, 16. 8. 1996, p. 11.(3) OJ No L 260, 31. 10. 1995, p. 33.ANNEX >START OF GRAPHIC>>END OF GRAPHIC>